Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 7/11/2022 has been entered.  Claims 1 and 42 were amended.  Claim 50 was cancelled.  Claims 1-5, 9, 14-40, 42 and 47-49 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9 and 14-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dawkins (US 2005/0096224; published May 5, 2005) in view of Assaraf et al. (US 2010/0291230; published November 18, 2010).
Applicant’s Invention
Applicant claims a composition comprising i) from 15-45% by weight an oxime carbonate; ii) from 1% to 4% by weight of a carboxylic acid stabilizer acetic acid; and iii) a liquid carrier. (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Dawkins discloses a liquid concentrate comprising 10% oxamyl, pure; 1% citric acid (carboxylic acid); FD&C Yellow and Blue (colorants) and 87.85% water (carrier) [0064].  The composition is used to control G. pallida by applying the composition to potato plant soil [0073-75].  Results show that the treatment controls cyst production in 4-day, 7-day and 14-day intervals [0076-77].  The pH value claimed would necessarily also be present since it is a property of the formulation.
Dawkins teach that the amount of the active ingredient (oxamyl) ranges from 5-50% and the diluent (carrier) ranges from 40-95% of the solution formulations [0059].  Dawkins teach that the diluent (carrier) is selected from water, propylene carbonate (carbonate ester) and methanol [0061].  Dawkins does not teach a mixture of water and alcohol in a ratio of 8:1 to 1:8, a mixture of water and carbonate ester in a ratio of 1:12 to 12:1, or a mixture of alcohol and carbonate ester in a ratio of 1:12 to 12:1, however Dawkins does teach selecting diluents from propylene carbonate, water and methanol.  Therefore, utilizing them as diluents in equal amounts would have been prima facie obvious.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dawkins does not teach a carboxylic acid selected from acetic acid.  It is for this reason that Assaraf et al. is joined.
Assaraf et al. teach pesticide compositions for controlling pests which demonstrate synergistic activity (abstract).  The compositions include phosphorous containing compounds and nitrogen releasing compounds [0103].  Acidifying agents which provide an acidic medium for stability include acetic acid and citric acid and the agents improve solubility, mobility in soil and availability of ionic metals to plants [0176].  Additional pesticides that can be added to the formulation includes oxamyl [0192].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Dawkins and Assaraf et al. teach pesticide formulations comprising citric acid and oxamyl.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Dawkins and Assaraf et al. to substitute acetic acid in place of citric acid and an acidifying agent with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to include acetic acid in place of citric acid because Assaraf et al. teach that both are used interchangeably to improve solubility, mobility and availability of metals in soil.  

Claims 40, 42 and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dawkins (US 2005/0096224; published May 5, 2005) in view of Assaraf et al. (US 2010/0291230; published November 18, 2010).
Applicant’s Invention
Applicant also claims a method for the treatment of pest infestations at a locus, comprising applying the composition to the locus. (claim 40)
Applicant also claims the method for stabilizing a composition comprising i) 15-45% by weight an oxime carbonate and ii) a liquid carrier comprising adding from 1% to 4% by weight of a carboxylic acid to the composition. (claim 41). 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Dawkins discloses a liquid concentrate comprising 10% oxamyl, pure; 1% citric acid (carboxylic acid); FD&C Yellow and Blue (colorants) and 87.85% water (carrier) [0064].  The composition is used to control G. pallida by applying the composition to potato plant soil [0073-75].  Results show that the treatment controls cyst production in 4-day, 7-day and 14-day intervals [0076-77].  The pH value claimed would necessarily also be present since it is a property of the formulation.
Dawkins teach that the amount of the active ingredient (oxamyl) ranges from 5-50% and the diluent (carrier) ranges from 40-95% of the solution formulations [0059].  Dawkins teach that the diluent (carrier) is selected from water, propylene carbonate (carbonate ester) and methanol [0061].  Dawkins does not teach a mixture of water and alcohol in a ratio of 8:1 to 1:8, a mixture of water and carbonate ester in a ratio of 1:12 to 12:1, or a mixture of alcohol and carbonate ester in a ratio of 1:12 to 12:1, however Dawkins does teach selecting diluents from propylene carbonate, water and methanol.  Therefore, utilizing them as diluents in equal amounts would have been prima facie obvious.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dawkins does not teach a carboxylic acid selected from acetic acid and a method of stabilizing liquid compositions.  It is for this reason that Assaraf et al. is joined.
Assaraf et al. teach pesticide compositions for controlling pests which demonstrate synergistic activity (abstract).  The compositions include phosphorous containing compounds and nitrogen releasing compounds [0103].  Acidifying agents which provide an acidic medium for stability include acetic acid and citric acid and the agents improve solubility, mobility in soil and availability of ionic metals to plants [0176].  Additional pesticides that can be added to the formulation includes oxamyl [0192].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Dawkins and Assaraf et al. teach pesticide formulations comprising citric acid and oxamyl.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Dawkins and Assaraf et al. to substitute acetic acid in place of citric acid as a stabilizing acidifying agent with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to include acetic acid in place of citric acid because Assaraf et al. teach that both are used interchangeably to improve solubility, mobility and availability of metals in soil.  

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the presence of acetic acid reduces or eliminates the packaging bottle flatulence when stored in a container.  The Examiner is not persuaded by this argument because the claims are drawn to a soluble liquid composition comprising the claimed ingredients, a method of treating pests with the formulation and a method of stabilizing the soluble liquid composition with acetic acid.  Therefore, Applicants arguments with reference to packaging bottle flatulence are irrelevant.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant further argues that Dawkins merely discloses citric acid and nowhere suggests acetic acid.  Applicant further argues that Assaraf fails to mention 15-45% oxamyl or that acetic acid improves stability of formulations having a higher concentration of oxime carbamate.  The Examiner is not persuaded by this argument.  First, Dawkins discloses a formulation comprising oxamyl and 1% citric acid as a buffer.  Assaraf et al. teach that acetic acid and citric acid are both known to improve the solubility and mobility of fungicidal and bactericidal metals to the plant and aid in product stability as an acidifying agent [0176].  Assaraf et al. also teach the pesticide oxamyl [0192] and formulating soluble concentrates [0198].  Therefore, Dawkins in view of Assaraf et al. teach stabilizing soluble formulations with 1% acetic acid.
Applicant finally argues that Tables 1 and 2 detail unexpected technical results, namely reduced chemical degradation of oxamyl with acetic acid in comparison with boric acid.  The Examiner is not persuaded by this argument because the closest prior art Dawkins utilizes citric acid.  The side by side comparison in Table 1 demonstrates similar results on Table 2 with formulation comprising acetic acid and citric acid.  Table 2 results show that the % degradation of oxamyl in acetic acid is 2.08 whereas the degradation is 2.07 with citric acid.  Therefore, no unexpected results have been demonstrated.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617